 



Exhibit 10.1
EXECUTION COPY
SECURITYHOLDERS AND
REGISTRATION RIGHTS AGREEMENT
BETWEEN
DORAL HOLDINGS DELAWARE, LLC
AND
DORAL FINANCIAL CORPORATION
Dated as of July 19, 2007
 



--------------------------------------------------------------------------------



 



 

Table of Contents

                  Page
 
        ARTICLE I DEFINITIONS   1
Section 1.1.
  Certain Defined Terms   1
Section 1.2.
  Terms Generally   6
 
        ARTICLE II SHARE OWNERSHIP AND TRANSFER   7
Section 2.1.
  Going Private Transactions   7
Section 2.2.
  Stock Purchase Rights   7
Section 2.3.
  Company Share Repurchases   8
Section 2.4.
  Limitation on Transfer of Majority Interest   8
 
        ARTICLE III CORPORATE GOVERNANCE   9
Section 3.1.
  Composition of the Board   9
Section 3.2.
  Committees   10
Section 3.3.
  Comparable Rights at Significant Subsidiaries   11
Section 3.4.
  No Voting Limitations   11
Section 3.5.
  Certificate of Incorporation and Bylaws to be Consistent   11
Section 3.6.
  Holdings Information Rights   11
 
        ARTICLE IV REGISTRATION RIGHTS   12
Section 4.1.
  Demand Registrations   12
Section 4.2.
  Piggyback Registrations   14
Section 4.3.
  Shelf Take-Downs   15
Section 4.4.
  Lock-Up Agreements; Restrictions on the Company   16
Section 4.5.
  Registration Procedures   17
Section 4.6.
  Indemnification   22
Section 4.7.
  Rule 144; Rule 144A   24
Section 4.8.
  Underwritten Registrations   25
Section 4.9.
  Registration Expenses   25
Section 4.10.
  Other Agreements   26
Section 4.11.
  Securities Held by the Company or its Subsidiaries   26
 
        ARTICLE V MISCELLANEOUS   26
Section 5.1.
  Conflicting Agreements   26
Section 5.2.
  Termination   26
Section 5.3.
  Notice of Dilution; Certain Calculations   26
Section 5.4.
  Amendment and Waiver   27
Section 5.5.
  Severability   27
Section 5.6.
  Entire Agreement   27
Section 5.7.
  Successors and Assigns   27
Section 5.8.
  Counterparts; Execution by Facsimile Signature   28
Section 5.9.
  Remedies   28
Section 5.10.
  Notices   28
Section 5.11.
  Governing Law; Consent to Jurisdiction   30

- i -



--------------------------------------------------------------------------------



 



 

Index of Principal Terms

          Defined Term   Page(s)
Action
    1  
Adverse Disclosure
    1  
Affiliate
    2  
Agreement
    2  
Beneficial Ownership
    2  
Beneficially Own
    2  
Board
    2  
Business Day
    2  
By-Laws
    2  
Capital Stock
    2  
Closing
    1  
Common Stock
    1  
Company
    1  
Company Indemnitees
    23  
Company Process Agent
    30  
control
    2  
controlled by
    2  
Demand Notice
    12  
Demand Registration
    12  
Demand Suspension
    13  
Director
    2  
Exchange Act
    2  
Fair Market Value
    2  
Going Private Transaction
    3  
Governmental Entity
    3  
Group
    3  
Holder Indemnitees
    22  
Holders
    3  
Holders’ Representative
    3  
Holdings
    1  
Holdings Director
    3  
Holdings Related Parties
    28  
indemnified party
    23  
indemnifying party
    23  
Inspectors
    20  
Law
    3  
Losses
    22  
Other Securities
    3  
Ownership Percentage
    4  
Person
    4  
Piggyback Notice
    14  
Piggyback Registration
    14  
Plan Asset Regulations
    4  

- ii -



--------------------------------------------------------------------------------



 



 

          Defined Term   Page(s)
PRGCL
    27  
Pro Rata Amount
    4  
Prospectus
    4  
Purchased Stock
    1  
Qualifying Transaction
    4  
Records
    21  
Registrable Securities
    4  
Registration Statement
    5  
Rule 144
    5  
SEC
    5  
Securities Act
    5  
Selling Holder
    5  
Shelf Demand
    12  
Shelf Period
    5  
Shelf Registration Statement
    5  
Shelf Take-Down Notice
    15  
Shelf Underwritten Offering
    15  
SPA
    1  
Stock Purchase
    1  
Subsidiary
    5  
Total Voting Power
    6  
Transfer
    6  
Transferee
    6  
Unaffiliated Stockholder Approval
    6  
under common control with
    2  
Voting Securities
    6  

- iii -



--------------------------------------------------------------------------------



 



 

SECURITYHOLDERS AND
REGISTRATION RIGHTS AGREEMENT
     SECURITYHOLDERS AND REGISTRATION RIGHTS AGREEMENT dated as of July 19,
2007, by and between Doral Holdings Delaware, LLC, a Delaware limited liability
company (“Holdings”) and Doral Financial Corporation, a corporation organized
under the laws of the Commonwealth of Puerto Rico (the “Company”).
     WHEREAS, the Company and Holdings (and, to the extent provided therein,
Doral Holdings, L.P.) have entered into a Stock Purchase Agreement, dated as of
May 16, 2007 (as amended, supplemented, restated or otherwise modified from time
to time, the “SPA”), pursuant to and subject to the terms and conditions of
which, among other things, the Company has agreed to sell to Holdings and
Holdings has agreed to purchase from the Company (the “Stock Purchase”)
968,253,968 shares (subject to adjustment as provided therein, the “Purchased
Stock”) of common stock, par value (upon the Closing) $0.01 per share of the
Company (the “Common Stock”);
     WHEREAS, upon the closing of the Stock Purchase (the “Closing”), Holdings
will Beneficially Own (as defined herein), directly and/or through its
Subsidiaries (as defined herein), approximately 90% of the issued and
outstanding Common Stock; and
     WHEREAS, the parties hereto desire to enter into this Agreement to
establish certain arrangements with respect to the Common Stock to be
Beneficially Owned by Holdings following the Closing, as well as restrictions on
certain activities in respect of the Common Stock, corporate governance and
other related corporate matters.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and obligations hereinafter set forth, the parties hereto hereby agree
as follows:
ARTICLE I
DEFINITIONS
          Section 1.1. Certain Defined Terms. Capitalized terms used but not
defined herein shall have the meaning described thereto in the SPA. As used
herein, the following terms shall have the following meanings:
     “Action” means any legal, administrative, regulatory or other suit, action,
claim, audit, assessment, arbitration or other proceeding, investigation or
inquiry.
     “Adverse Disclosure” means the disclosure of any material transaction that
(x) has not been, and is not otherwise required to be, disclosed to the public,
and (y) the premature disclosure of which would be materially detrimental to the
Company or would materially interfere with any material financing, acquisition,
corporate reorganization or merger or other transaction involving the Company.



--------------------------------------------------------------------------------



 



2

     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person, for so long
as such Person remains so associated to the specified Person.
     “Agreement” means this Securityholders and Registration Rights Agreement as
it may be amended, supplemented, restated or modified from time to time.
     “Beneficial Ownership” by a Person of any securities includes ownership by
any Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act; provided, that for purposes of determining Beneficial
Ownership, in no event will Holdings be deemed to Beneficially Own any
securities which it has the right to acquire pursuant to this Agreement unless,
and then only to the extent that, Holdings shall have actually exercised such
right. The term “Beneficially Own” shall have a correlative meaning.
     “Board” means the Board of Directors of the Company.
     “Business Day” means any day other than a Saturday, Sunday or any other day
on which banks in New York, New York or San Juan, Puerto Rico are required or
authorized to close.
     “By-Laws” means the By-Laws of the Company, as amended or supplemented from
time to time.
     “Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.
     “control” (including the terms “controlled by” and “under common control
with”), with respect to the relationship between or among two or more Persons,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the affairs or management and policies of a Person, whether
through the ownership of voting securities, as trustee or executor, by contract
or otherwise.
     “Director” means any member of the Board (other than any advisory, honorary
or other non-voting member of the Board).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the SEC from time to time thereunder.
     “Fair Market Value” means, as to any securities or other property, the cash
price at which a willing seller would sell and a willing buyer would buy such
securities or property in an arm’s length negotiated transaction without time
constraints. With respect to any securities that are traded on a national
securities exchange, Fair Market Value shall mean (i) the arithmetic average of
the closing prices of such securities on their principal market for the 10
consecutive



--------------------------------------------------------------------------------



 



3

trading days immediately preceding the applicable date of determination or
(ii) if a determination of value by an investment banking firm is requested by
either a majority of the Directors that are disinterested in the applicable
transaction or Holdings, the lesser of (x) the value determined pursuant to
clause (i) above and (y) the value determined by an investment banking firm of
nationally recognized standing selected by a majority of the Directors that are
disinterested in the applicable transaction and that is, in the reasonable
judgment of a majority of such Directors, independent of the Company and
Holdings. The Fair Market Value of any property or assets, other than securities
described in the preceding sentence, with an estimated value of less than
$5 million shall be determined by the Board (acting through a majority of the
Directors that are disinterested in the applicable transaction) in its good
faith judgment. The Fair Market Value of all other property or assets not
otherwise addressed by the preceding sentences shall be determined by an
investment banking firm of nationally recognized standing selected by a majority
of the Directors that are disinterested in the applicable transaction and that
is, in the reasonable judgment of a majority of such Directors, independent of
the Company and Holdings. The fees and expenses of any investment bank retained
in accordance with the provisions of this definition shall be paid by the
Company. If at any time there are no disinterested directors, any determination
that would otherwise be made pursuant to this paragraph by a majority of the
disinterested directors shall be made by a majority of the entire Board of
Directors).
     “Going Private Transaction” means any transaction that would constitute a
“Rule 13e-3 transaction” under paragraph (a)(3) of Rule 13e-3 promulgated under
the Exchange Act as in effect on the date of this Agreement.
     “Governmental Entity” means any court, administrative agency or commission
or other federal, state, local (which, for all purposes of this Agreement, shall
include the Commonwealth of Puerto Rico and any subdivision thereof) or foreign
governmental authority or instrumentality or self-regulatory organization.
     “Group” has the meaning assigned to it in Section 13(d)(3) of the Exchange
Act.
     “Holders” means Holdings and any Transferee of Registrable Securities.
     “Holders’ Representative” means Holdings or any or any other Holder
designated by Holdings as a Holders’ Representative.
     “Holdings Director” means any Director designated for nomination by
Holdings and elected or appointed as a Director; provided that the individual
then serving (or serving at the time of such nomination) as chief executive
officer of the Company shall in no event be considered a Holdings Director.
     “Law” means any applicable statute, law, code, ordinance, rule, regulation
or listing requirement of any Governmental Entity.
     “Other Securities” means shares of Common Stock or shares of other Capital
Stock which are contractually entitled to registration rights or which the
Company is registering pursuant to a registration statement covered by
Section 4.2.



--------------------------------------------------------------------------------



 



4

     “Ownership Percentage” means, at any time, the quotient, expressed as a
percentage, of (i) the Total Voting Power of all Voting Securities Beneficially
Owned by Holdings divided by (ii) the Total Voting Power of all Voting
Securities then outstanding.
     “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint stock company,
trust, unincorporated organization, government or any agency or political
subdivisions thereof or any group (within the meaning of Section 13(d)(3) of the
Exchange Act) comprised of two or more of the foregoing.
     “Pro Rata Amount” means, as of any date, the number of shares of Common
Stock equal to the product of (i) the total number of shares of Common Stock
Beneficially Owned by all holders of shares of Common Stock other than Holdings
and (ii) the fraction determined by dividing (A) the total number of shares of
Common Stock proposed to be Transferred by Holdings pursuant to the applicable
transaction (or if the applicable transaction involves the indirect Transfer of
shares of Common Stock by means of a Transfer of interests in another Person,
the number of shares of Common Stock equal to the product of (x) the total
number of shares of Common Stock Beneficially Owned by such Person and (y) the
percentage of the total equity interests of such Person proposed to be
Transferred pursuant to such transaction) by (B) the total number of shares of
Common Stock Beneficially Owned by Holdings.
     “Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities (and if applicable, Other Securities)
covered by such Registration Statement, any free writing prospectus related
thereto, and all other amendments and supplements to such prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.
     “Qualifying Transaction” means a securities purchase, tender offer,
exchange offer, merger or other business combination transaction involving the
acquisition of or offer to acquire, in addition to the securities proposed to be
Transferred pursuant to such transaction, shares of Common Stock representing at
least the Pro Rata Amount (calculated as of the date that is 3 Business Days
prior to execution of the definitive agreement relating to such transaction or,
if no such agreement exists, the date that is 3 Business Days prior to
consummation of the applicable Transfer) and made proportionately to all holders
of Common Stock other than Holdings and at the same price per share of Common
Stock that is received by Holdings (or, if the applicable transaction involves
the Transfer of interests in another Person, the implied price per share of
Common Stock received by the applicable transferor, taking into account the
capital structure and other assets and liabilities of the Person the interests
of which are the subject of such Transfer).
     “Registrable Securities” means, with respect to the Holders, (i) shares of
Common Stock, including shares issued or issuable upon the conversion, exchange
or exercise of any security convertible into or exchangeable or exercisable for
shares of Common Stock, (ii) any Capital Stock or other securities into which or
for which such Common Stock may hereafter be changed, converted or exchanged and
(iii) any other shares or securities issued to the Holders in



--------------------------------------------------------------------------------



 



5

respect of such Common Stock (or such shares or other securities into which or
for which such shares are so changed, converted or exchanged) upon any
reclassification, share combination, share subdivision, share dividend, share
exchange, merger, consolidation or similar transaction or event. As to any
particular Registrable Securities, such Registrable Securities shall cease to be
Registrable Securities when (i) a registration statement with respect to the
sale by the Holder thereof shall have been declared effective under the
Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (ii) they shall have been distributed to the
public in accordance with Rule 144 or (iii) they shall have ceased to be
outstanding.
     “Registration Statement” means any registration statement of the Company
under the Securities Act which permits the public offering of any of the
Registrable Securities (and, if applicable, Other Securities) pursuant to the
provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.
     “Rule 144” means Rule 144 under the Securities Act.
     “SEC” means the United States Securities and Exchange Commission.
     “Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder.
     “Selling Holder” means each Holder of Registrable Securities included in a
registration pursuant to Article IV.
     “Shelf Period” means, with respect to any Shelf Registration Statement, a
period of 12 months from the date of effectiveness of such Shelf Registration
Statement plus the period of time, if any, during which use of such Shelf
Registration Statement has been postponed or suspended pursuant to
Section 4.1(e) and/or Section 4.5 or such shorter period in which all
Registrable Securities included in such Shelf Registration Statement have
actually been sold.
     “Shelf Registration Statement” means a Registration Statement of the
Company filed with the SEC on Form S-3 (or any successor form or other
appropriate form under the Securities Act) for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 under the Securities Act
covering Registrable Securities.
     “Subsidiary” means, with respect to any Person, (i) any corporation of
which a majority of the securities entitled to vote generally in the election of
directors thereof, at the time as of which any determination is being made, are
owned by such Person, either directly or indirectly, and (ii) any joint venture,
general or limited partnership, limited liability company or other legal entity
in which such Person is the record or beneficial owner, directly or indirectly,
of a majority of the voting interests or the general partner.
     “Total Voting Power” means the total number of votes entitled to be cast by
the holders of the outstanding Common Stock and any other securities entitled,
in the ordinary course, to



--------------------------------------------------------------------------------



 



6

vote generally in the election of Directors and not solely upon the occurrence
and/or during the continuation of certain specified events.
     “Transfer” means, directly or indirectly, to sell, transfer, assign,
pledge, encumber, hypothecate or similarly dispose of, or to enter into any
contract, option or other arrangement or understanding with respect to the sale,
transfer, assignment, pledge, encumbrance, hypothecation or similar disposition.
     “Transferee” means any of (i) the transferee of all or any portion of the
Registrable Securities held by Holdings or (ii) the subsequent transferee of all
or any portion of the Registrable Securities held by any Transferee; provided,
that no Transferee shall be entitled to any benefits of a Transferee hereunder
unless such Transferee executes and delivers to the Company an instrument
substantially in the form provided as Exhibit A attached hereto.
     “Unaffiliated Stockholder Approval” means approval by the holders of (or,
in the case of a tender or exchange offer, the tender of) a majority of the
outstanding shares of Common Stock not Beneficially Owned by Holdings.
     “Voting Securities” means at any time shares of any class of Capital Stock
or other securities of the Company, which are then entitled to vote generally in
the election of Directors and not solely upon the occurrence and/or during the
continuation of certain specified events, and any securities convertible into or
exercisable or exchangeable for such shares of Capital Stock.
          Section 1.2. Terms Generally. The definitions in Section 1.1 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
unless the context expressly provides otherwise. All references herein to
Sections, paragraphs, subparagraphs, clauses, Exhibits or Schedules shall be
deemed references to Sections, paragraphs, subparagraphs or clauses of, or
Exhibits or Schedules to this Agreement, unless the context requires otherwise.
Unless otherwise expressly defined, terms defined in this Agreement have the
same meanings when used in any Exhibit or Schedule hereto. Unless otherwise
specified, the words “this Agreement”, “herein”, “hereof”, “hereto” and
“hereunder” and other words of similar import refer to this Agreement as a whole
(including the Schedules and Exhibits) and not to any particular provision of
this Agreement. The term “or” is not exclusive. The word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends,
and such phrase shall not mean simply “if”. Unless expressly stated otherwise,
any Law defined or referred to herein means such Law as from time to time
amended, modified or supplemented, including by succession of comparable
successor Laws and references to all attachments thereto and instruments
incorporated therein. References to a Person are also to its permitted
successors and assigns. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.



--------------------------------------------------------------------------------



 



7

ARTICLE II
SHARE OWNERSHIP AND TRANSFER
          Section 2.1. Going Private Transactions. Neither Holdings nor any of
its Affiliates shall consummate a Going Private Transaction unless the Directors
who are disinterested in such transaction (if any) shall have been authorized,
at the Company’s expense, to retain independent financial and legal advisors,
and either:
          (a) a majority of the Directors who are disinterested in such
transaction approve the Going Private Transaction; or
          (b) the Going Private Transaction receives Unaffiliated Stockholder
Approval.
          Section 2.2. Stock Purchase Rights. So long as Holdings Beneficially
Owns Voting Securities representing at least 25% of the Total Voting Power, if
the Company at any time shall propose to issue any shares of Common Stock
(whether for financings, acquisitions or otherwise but excluding such issuances
pursuant to the exercise of employee stock options, stock appreciation rights or
similar instruments of the type covered by Section 2.3), Holdings shall have the
option to purchase for cash directly from the Company up to a sufficient number
of shares of Common Stock at the same purchase price (including any assumed
indebtedness which is part of the purchase price and valuing any non-cash
consideration at its Fair Market Value) as the price for the additional shares
of Common Stock to be issued so that, after the issuance, Holdings would
Beneficially Own the same Ownership Percentage as was Beneficially Owned by
Holdings immediately prior to the issuance of such additional shares of Common
Stock. The Company shall provide such information, to the extent available,
relating to any non-cash consideration as Holdings may reasonably request in
order to evaluate any non-cash consideration paid in respect of any such
issuance.
          (b) So long as Holdings Beneficially Owns Voting Securities
representing at least 25% of the Total Voting Power, in the event that the
Company shall propose to issue options (other than employee stock options, stock
appreciation rights or similar instruments of the type covered by Section 2.3)
or warrants that are exercisable for, or debt or equity securities that are
convertible into or exchangeable or exercisable for, shares of Common Stock, the
Company shall offer Holdings the opportunity to purchase for cash up to its
Ownership Percentage, as of the time of such issuance, of such options, warrants
or convertible debt or equity securities at the same purchase price as is
offered to the other purchasers thereof. To the extent that Holdings elects to
purchase such options, warrants or convertible debt or equity securities,
Holdings shall not have the right to purchase pursuant to paragraph (a) above
the corresponding number of shares of Common Stock underlying such options,
warrants or convertible debt or equity securities in connection with the
issuance of such underlying shares of Common Stock.
          (c) The Company shall provide Holdings with at least 20 days prior
written notice of any proposed issuance subject to this Section 2.2, and
Holdings may exercise its rights under this Section 2.2 by providing written
notice to the Company within 15 days after receiving such written notice from
the Company (or, if later, 15 days after the receipt by Holdings of



--------------------------------------------------------------------------------



 



8

notice of the determination of the applicable Fair Market Value in accordance
with this Agreement). In the event that, in connection with any proposed
issuance by the Company, Holdings gives notice of its intent to exercise its
option under this Section 2.2, and it has not purchased the applicable shares of
Common Stock, options, warrants or convertible debt or equity securities
concurrently with the related issuance of such securities by the Company for
reasons not relating primarily to actions or omissions of the Company, Holdings
shall be deemed to have waived its rights to purchase such securities under this
Section 2.2 with respect to such proposed issuance (but such waiver shall not
affect its rights under this Section 2.2 with respect to any future issuance of
securities by the Company).
          Section 2.3. Company Share Repurchases. So long as Holdings
Beneficially Owns Voting Securities representing less than 60%, but at least
25%, of the Total Voting Power, if the Company shall issue shares of Common
Stock (i) upon exercise of any option, warrant, stock appreciation right or
other similar instrument granted to its directors, officers, employees,
consultants or others, or (ii) in the form of restricted shares or similar
instruments, in either case pursuant to any compensation, retention, incentive
or similar program or arrangement in effect from time to time, then the Company
shall give notice of such issuance to Holdings and shall, at the request of
Holdings, unless prohibited by Law, use its reasonable best efforts to
repurchase a corresponding number of shares of Common Stock in the open market
within 120 days after any such issuance so that the net total number of
outstanding shares of Common Stock are not increased by such issuance, provided
that the Company shall have no repurchase obligation under this Section 2.3 in
the event that the issuances of shares subject hereto, together with any prior
issuances contemplated by this Section 2.3 with respect to which the Company has
not yet effected repurchases hereunder, do not exceed 2.5% of the outstanding
Common Stock in the aggregate. The Company’s obligation under this Section 2.3
shall be subject to the receipt of any required regulatory approval, and in the
event of any such requirement the 120-day period referred to above shall not
commence until the receipt of such regulatory approval. In the event that the
Company is unable to complete the repurchases contemplated hereby within the
120-day period, the Company shall use its reasonable best efforts to complete
such repurchases as promptly as practicable thereafter. The Company shall also
be permitted to meet its obligations hereunder by means of an ongoing regular
stock repurchase plan, in which case offsetting repurchases may occur prior to
the related issuance of Common Stock hereunder.
          Section 2.4. Limitation on Transfer of Majority Interest. So long as
Holdings Beneficially Owns Voting Securities representing a majority of the
Total Voting Power, Holdings may not Transfer to any Person in one transaction
or series of related transactions shares of Common Stock representing more than
50% of the outstanding Common Stock, and Doral Holdings, L.P. or its limited
partners may not directly or indirectly Transfer to any Person in one
transaction or a series of related transactions interests representing more than
50% of the total equity of Holdings, in either case unless such Transfer is a
Qualifying Transaction; provided, however, that the provisions of this
Section 2.4 shall not apply to a Transfer (i) to one or more Affiliates of
Holdings who agree in writing to be bound by this provision with respect to
future Transfers that are subject to this provision, (ii) to one or more
Affiliates of Holdings on a substantially pro rata basis or (iii) on a pro rata
basis by Doral Holdings, L.P. (or any successor) to its limited partners other
than, in the case of clause (iii), such a Transfer the purpose of which is to
effect a subsequent Transfer in avoidance of this provision.



--------------------------------------------------------------------------------



 



9

ARTICLE III
CORPORATE GOVERNANCE
          Section 3.1. (a)(i) Composition of the Board. Immediately following
the Closing, the authorized number of Directors comprising the Board shall be
eleven, comprised of the individuals specified as provided in Section 5.12 of
the SPA. Effective as of the Closing and for so long as Holdings Beneficially
Owns Voting Securities representing a majority of the Total Voting Power,
Holdings shall be entitled, but not required, to designate all nominees for
election as Directors (other than any Directors entitled to be designated by the
holders of any then-outstanding Preferred Stock of the Company); provided that
(x) such nominees satisfy any applicable requirements of Law and (y) Holdings
shall cause one of such nominees to be the individual then serving as the chief
executive officer of the Company, unless such individual has otherwise been so
nominated. Any director not so designated for nomination by Holdings shall be
nominated in accordance with the certificate of incorporation and bylaws of the
Company.
(ii) At any time and from time to time when Holdings Beneficially Owns Voting
Securities representing a majority of the Total Voting Power, Holdings may
propose that the Board be expanded to provide for the addition of such number of
directors designated by Holdings as Holdings shall elect, and the Board, subject
to the provisions of the certificate of incorporation and bylaws of the Company
and applicable Law, shall so expand the size of the Board and elect such
additional designees of Holdings to fill such newly created vacancies.
          (b) (i) So long as Holdings Beneficially Owns Voting Securities
representing more than 4.99%, but less than a majority, of the Total Voting
Power, in connection with any election of Directors of the Company, Holdings
shall have the right to designate for nomination, and, subject to applicable
Law, the Company shall cause the nomination of, (x) if Holdings Beneficially
Owns Voting Securities representing less than 10% of the Total Voting Power, one
Director and (y) if Holdings Beneficially Owns Voting Securities representing
10% or more of the Total Voting Power, such number of directors of the Company
such that after such election (assuming all such Holdings designees are elected
to the Board), the number of Holdings Directors will be equal to the product of
(1) the Total Voting Power of the Company Beneficially Owned by Holdings
multiplied by (2) the total number of Directors constituting the whole Board,
rounded up to the nearest whole number.
     (ii) At any time and from time to time when Holdings Beneficially Owns
Voting Securities representing less than a majority of the Total Voting Power
and Holdings has not designated the full number of directors to which it is
entitled pursuant to this Section 3.1(b), (x) to the fullest extent permitted by
applicable Law, the Company shall use its reasonable best efforts to solicit
from its stockholders proxies in order to effectuate, if necessary, any
amendment of its certificate of incorporation and/or bylaws to ensure that there
are a sufficient number of authorized Directors permitted under its certificate
of incorporation and bylaws to allow Holdings to designate the full number of
Directors to which it is entitled pursuant to this Section 3.1(b) and
(y) Holdings may propose that the Board be expanded to provide for the addition
of up to the maximum incremental number of Directors designated by Holdings to
which Holdings is entitled



--------------------------------------------------------------------------------



 



10

pursuant to this Section 3.1(b), taking into account such expansion of the
Board, and subject to the provisions of the certificate of incorporation and
bylaws of the Company and applicable Law, the Board shall so expand the size of
the Board and elect such additional designees of Holdings to fill such newly
created vacancies.
     (iii) If at any time the total number of Directors of the Company is
increased or decreased, the number of Directors that Holdings shall have the
right to designate for nomination pursuant to this Section 3.1(b), shall be
increased or decreased so that the number of Holdings Directors is not less than
the number of Directors which Holdings is then entitled to designate for
nomination in accordance with the provisions of this Section 3.1(b) (calculated
as of the date of such increase or decrease) taking into account the adjusted
total number of Directors. In such event, subject to Section 3.1(e), the Company
shall take all steps necessary to effectuate this increase or decrease of
Holdings Directors as promptly as reasonably possible.
          (c) If a vacancy occurs or exists on the Board at any time, including
but not limited to a vacancy because of the death, disability, retirement,
resignation or removal of any Director for cause or otherwise, and the vacant
position was held by a Holdings Director, and Holdings is otherwise entitled
pursuant to this Section 3.1 to designate an individual to fill such
directorship, then Holdings shall have the sole right to designate an individual
to fill such vacancy, and, subject to the fiduciary duties of the Directors, the
Board shall elect such nominee to fill such vacancy.
          (d) To the fullest extent permitted by Law, the Company shall use its
reasonable best efforts to solicit from the stockholders of the Company eligible
to vote for the election of Directors proxies in favor of the nominees
designated by Holdings in accordance with this Section 3.1.
          (e) Except as otherwise provided in this Section 3.1, the number of
Holdings Directors entitled to be designated pursuant to this Section 3.1 shall
be determined as of the date which is 60 days prior to the date of the
anniversary of the immediately preceding annual meeting of the Company’s
stockholders. Any reduction in the number of Holdings Directors entitled to be
designated for nomination shall not result in the requirement that any Director
tender his resignation at any time prior to the following annual meeting of the
Company’s stockholders.
          Section 3.2. Committees. For so long as Holdings Beneficially Owns
Voting Securities representing at least 15% of the Total Voting Power, the
Company shall cause Holdings Directors specified by Holdings (provided that such
specified Holdings Directors satisfy all requirements of Law for membership on
such committee) to be designated as members of each committee of the Board so
that after such appointment(s), the ratio of Holdings Directors who are members
of such committee to the total number of members of such committee is not less
than the ratio of the number of Directors then entitled to be designated by
Holdings pursuant to Section 3.1 to the total number of Directors comprising the
entire Board, and in any event at least one Holdings Director shall be appointed
to each such committee.



--------------------------------------------------------------------------------



 



11

          Section 3.3. Comparable Rights at Significant Subsidiaries. Subject to
applicable Law, the provisions of Sections 3.1 and 3.2 shall apply, mutatis
mutandis, to Holdings’ right to designate directors and committee members of
each of the Company’s Significant Subsidiaries (as defined in Rule 1.02 of
Regulation S-X promulgated by the SEC).
          Section 3.4. No Voting Limitations. Nothing contained in this
Agreement shall limit or restrict Holdings from voting or otherwise exercising
its rights with respect to the shares of Capital Stock of the Company held by
it, including acting by written consent, to the fullest extent permitted under
the Company’s certificate of incorporation and bylaws and applicable Law.
          Section 3.5. Certificate of Incorporation and Bylaws to be Consistent.
The Board shall take or cause to be taken all lawful action necessary or
appropriate to ensure that at all times the certificate of incorporation and the
bylaws of the Company contain provisions consistent with the terms of this
Agreement and none of the certificate of incorporation or the bylaws of the
Company or any of the corresponding constituent documents of the Company’s
Subsidiaries contain any provisions inconsistent therewith or which would in any
way nullify or impair the terms of this Agreement or the rights and obligations
of the Company or Holdings hereunder. None of the Company, the Board, any
committee thereof or Holdings shall take or cause to be taken any action
inconsistent with the terms of this Agreement or Holdings’ or the Company’s
rights and obligations hereunder. Without limiting the generality of the
foregoing, any stockholders’ rights plan or other anti-takeover measure adopted
by the Company shall exclude Holdings and its Affiliates from its operation in
all respects, and shall not impair in any respect the rights of Holdings or any
of its Affiliates hereunder.
          Section 3.6. Holdings Information Rights. (a) The Company shall
provide Holdings, on an ongoing and current basis, such access to and
information with respect to the Company’s business, operations, plans and
prospects as Holdings may from time to time reasonably determine it requires in
order to appropriately manage and evaluate its investment in the Company.
          (b) Without limiting the generality of the foregoing, as soon as
reasonably practicable following the end of each fiscal quarter and fiscal year
of the Company, the Company shall furnish to Holdings the consolidated and
consolidating financial statements of the Company (including providing draft
statements as such statements become available and, with respect to fiscal
years, audit reports as such reports become available), together with such
supporting detailed information as Holdings may reasonably request to enable it
to prepare its own consolidated financial statements. In addition, the Company
shall furnish to Holdings, promptly after the end of each calendar month, copies
of internal management financial reports regarding the Company’s financial
results and operations, containing such information as Holdings may reasonably
request from time to time.
          (c) Subject to applicable Law, for so long as Holdings Beneficially
Owns Voting Securities representing less than a majority of the Total Voting
Power, Holdings shall keep confidential all information and documents obtained
pursuant to this Section 3.6 unless such information (i) at the time of
disclosure or thereafter is generally known by or available to the public (other
than as a result of disclosure by Holdings in violation of this Section 3.6(c));
(ii)



--------------------------------------------------------------------------------



 



12

was or becomes available to Holdings on a non-confidential basis from a Person
not otherwise known to Holdings to be bound by a confidentiality agreement with
the Company or prohibited from transmitting the information to Holdings by a
contractual, legal or fiduciary obligation owed to the Company, (iii) was
available to Holdings prior to its disclosure by or on behalf of the Company or
(iv) has been or is independently conceived or discovered by Holdings.
ARTICLE IV
REGISTRATION RIGHTS
          Section 4.1. Demand Registrations. (a) At any time after the six-month
anniversary of the consummation of the Stock Purchase pursuant to the SPA, the
Holders’ Representative shall have the right by delivering a written notice to
the Company (a “Demand Notice”) to require the Company to, pursuant to the terms
of this Agreement, register under and in accordance with the provisions of the
Securities Act the number of Registrable Securities Beneficially Owned by any
Holders and requested by such Demand Notice to be so registered (a “Demand
Registration”); provided, however, that a Demand Notice may only be made if the
sale of the Registrable Securities requested to be registered by the Holders’
Representative (x) relates to at securities representing at least 5% of the
then-outstanding shares of Common Stock or (y) is reasonably expected to result
in aggregate gross cash proceeds in excess of $25,000,000 (without regard to any
underwriting discount or commission). A Demand Notice shall also specify the
expected method or methods of disposition of the applicable Registrable
Securities. Following receipt of a Demand Notice, the Company shall use its
reasonable best efforts to file, as promptly as reasonably practicable, but not
later than 30 days (or, if the Company is not then eligible to use Form S-3,
90 days) after receipt by the Company of such Demand Notice (subject to
paragraph (e) of this Section 4.1), a Registration Statement relating to the
offer and sale of the Registrable Securities requested to be included therein by
the Holders thereof in accordance with the methods of distribution elected by
such Holders (to the extent not prohibited by applicable Law) and shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective under the Securities Act as promptly as practicable after the filing
thereof; provided that if such Demand Notice relates to a Shelf Demand, the
provisions of paragraph (b) of this Section 4.1 shall apply.
          (b) The Holders’ Representative shall have the right to elect in the
Demand Notice for any Demand Registration to be made pursuant to a Shelf
Registration Statement, if the Company is then eligible to file a Shelf
Registration Statement (a “Shelf Demand”), in which event the Company shall file
with the SEC, as promptly as reasonably practicable, but not later than 30 days
after receipt by the Company of such Demand Notice (subject to paragraph (e) of
this Section 4.1), a Shelf Registration Statement relating to the offer and sale
of the Registrable Securities requested to be included therein by the Holders
thereof from time to time in accordance with the methods of distribution elected
by such Holders (to the extent not prohibited by applicable Law) and shall use
its reasonable best efforts to cause such Shelf Registration Statement to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof.
          (c) If any of the Registrable Securities registered pursuant to a
Demand Registration are to be sold in a firm commitment underwritten offering,
and the managing



--------------------------------------------------------------------------------



 



13

underwriter(s) of such underwritten offering advise the Holders in writing that
it is their good faith opinion that the total number or dollar amount of
Registrable Securities proposed to be sold in such offering, together with any
Other Securities proposed to be included by holders thereof which are entitled
to include securities in such Registration Statement, exceeds the total number
or dollar amount of such securities that can be sold without having an adverse
effect on the price, timing or distribution of the Registrable Securities to be
so included together with all such Other Securities, then there shall be
included in such firm commitment underwritten offering the number or dollar
amount of Registrable Securities and such Other Securities that in the opinion
of such managing underwriter(s) can be sold without so adversely affecting such
offering, and such number of Registrable Securities and Other Securities shall
be allocated for inclusion as follows:
     (i) first, the Registrable Securities for which inclusion in such Demand
Registration was requested by the Holders, pro rata (if applicable), based on
the number of Registrable Securities Beneficially Owned by each such Holder; and
     (ii) second, among any holders of Other Securities, pro rata, based on the
number of Other Securities Beneficially Owned by each such holder of Other
Securities.
          (d) In the event of a Demand Registration, the Company shall be
required to maintain the continuous effectiveness of the applicable Registration
Statement:
     (i) if a Shelf Registration Statement, for the Shelf Period; and
     (ii) if a Registration Statement other than a Shelf Registration Statement,
for a period of at least 180 days after the effective date thereof or such
shorter period in which all Registrable Securities included in such Registration
Statement have actually been sold.
          (e) The Company shall be entitled to postpone (but not more than once
in any 12-month period), for a reasonable period of time not in excess of
60 days, the filing or initial effectiveness of a Registration Statement, or
suspend the use of a Shelf Registration Statement (a “Demand Suspension”), if
the Company delivers to the Holders’ Representative a certificate signed by both
the Chief Executive Officer and Chief Financial Officer of the Company
certifying that, in the good faith judgment of the board of directors of the
Company, such registration, offering or use would reasonably be expected to
materially adversely affect or materially interfere with any bona fide material
financing of the Company or would require the Company to make an Adverse
Disclosure. Such certificate shall contain a statement of the reasons for such
postponement or suspension and an approximation of the anticipated delay. In the
case of any Demand Suspension relating to the suspension of an effective Shelf
Registration Statement, (i) the Company shall, within the 60-day period
specified above, prepare a supplement or post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that the Selling Holders may resume use thereof in
accordance with applicable Law and (ii) the Selling Holders agree to suspend the
use of the applicable Prospectus in connection with any sale or purchase, or
offer to sell or purchase, Registrable Securities, upon receipt of any such
certificate imposing a Demand Suspension until



--------------------------------------------------------------------------------



 



14

the earlier of the termination of the 60-day period specified above and the date
on which the Company complies with clause (i) of this sentence.
          (f) Holdings shall have the right to notify the Company that it has
determined that the Registration Statement and/or Shelf Registration Statement
relating to a Demand Registration be abandoned or withdrawn, in which event the
Company shall promptly abandon or withdraw such Registration Statement and/or
Shelf Registration Statement.
          (g) The Company shall not be obligated to effect any Demand
Registration within 90 days after the effective date of the previous Demand
Registration or a previous registration under which Piggyback Registration was
available pursuant to Section 4.2. In addition, the Company shall not be
obligated to effect any Demand Registration if the Company has previously
received a Demand Registration from another Holder or Holders, to which Demand
Registration the Company is in the process of giving effect.
          Section 4.2. Piggyback Registrations. (a) Except with respect to a
Demand Registration, the procedures for which are addressed in Section 4.1, if
the Company proposes or is required to file a registration statement under the
Securities Act with respect to an offering of Common Stock, any other of its
equity securities or securities convertible into or exchangeable or exercisable
for any of its equity securities, whether or not for sale for its own account
(other than a registration statement (i) on Form S-4, Form S-8 or any successor
forms thereto or (ii) filed solely in connection with any employee benefit or
dividend reinvestment plan), then the Company shall give prompt written notice
of such proposed filing at least 20 days before the anticipated filing date (the
“Piggyback Notice”) to the Holders. The Piggyback Notice shall offer the Holders
the opportunity to include in such registration statement the number of
Registrable Securities as they may request (a “Piggyback Registration”). Subject
to Section 4.2(b) hereof, the Company shall include in each such Piggyback
Registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 10 days after notice has
been given to the Holders. The Holders shall be permitted to withdraw all or
part of the Registrable Securities from a Piggyback Registration at any time at
least 2 Business Days prior to the effective date of the Registration Statement
relating to such Piggyback Registration. The Company shall be required to
maintain the effectiveness of the Registration Statement for a Piggyback
Registration for a period of 180 days after the effective date thereof or such
shorter period in which all Registrable Securities included in such Registration
Statement have actually been sold.
          (b) If any of the securities to be registered pursuant to the
registration giving rise to the Holders’ rights under this Section 4.2 are to be
sold in an underwritten offering, the Holders shall be permitted to include all
Registrable Securities requested to be included in such registration in such
offering on the same terms and conditions as any other shares of Capital Stock,
if any, of the Company included therein; provided, however, that if such
offering involves a firm commitment underwritten offering and the managing
underwriter(s) of such underwritten offering advise the Company in writing that
it is their good faith opinion that the total amount of Registrable Securities
requested to be so included, together with all Other Securities that the Company
and any other Persons having rights to participate in such registration intend
to include in such offering, exceeds the total number or dollar amount of such
securities that can be sold without having an adverse effect on the price,
timing or distribution of the Registrable Securities



--------------------------------------------------------------------------------



 



15

to be so included together with all Other Securities, then there shall be
included in such firm commitment underwritten offering the number or dollar
amount of Registrable Securities and such Other Securities that in the opinion
of such managing underwriter(s) can be sold without so adversely affecting such
offering, and such number of Registrable Securities and Other Securities shall
be allocated for inclusion as follows:
     (i) if such registration is being effected by the Company,

  (A)   first, all Other Securities being sold by the Company;     (B)   second,
all Registrable Securities requested to be included by the Holders, pro rata (if
applicable), based on the number of Registrable Securities Beneficially Owned by
each such Holder; and     (C)   third, among any other holders of Other
Securities requesting such registration, pro rata, based on the number of Other
Securities Beneficially Owned by each such holder of Other Securities; and

     (ii) if such registration is being effected by a Person other than the
Company or the Holders,

  (A)   first, all Registrable Securities requested to be included by the
Holders in such registration, pro rata (if applicable), based on the number of
Registrable Securities Beneficially Owned by such Holder; and     (B)   second,
among any holders of Other Securities requesting such registration, pro rata,
based on the number of Other Securities Beneficially Owned by each such holder
of Other Securities.

          Section 4.3. Shelf Take-Downs. At any time that a Shelf Registration
Statement covering Registrable Securities pursuant to Section 4.1 or Section 4.2
is effective, if the Holders’ Representative delivers a notice to the Company (a
“Shelf Take-Down Notice”) stating that one or more of the Holders intends to
effect an underwritten offering of all or part of the Registrable Securities
included by the Holders on the Shelf Registration Statement (a “Shelf
Underwritten Offering”) or any other offering of such securities and stating the
number of the Registrable Securities to be included in such Shelf Underwritten
Offering or other offering, then the Company shall amend or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities and Other Securities, as the case may be, to be distributed pursuant
to the Shelf Underwritten Offering (taking into account the inclusion of Other
Securities by any other holders pursuant to this Section 4.3) or other offering.
In connection with any Shelf Underwritten Offering:
          (a) the Holders’ Representative shall also deliver the Shelf Take-Down
Notice to all other holders whose securities are included on such Shelf
Registration Statement and



--------------------------------------------------------------------------------



 



16

permit each holder to include its Other Securities included on the shelf
registration statement in the Shelf Underwritten Offering if such other holder
notifies the Holders’ Representative and the Company within 5 Business Days
after delivery of the Shelf Take-Down Notice to such other holder; and
          (b) in the event that the managing underwriter(s) have informed the
Company in writing that it is their good faith opinion that the total amount of
Registrable Securities requested to be so included in such Shelf Underwritten
Offering, together with all Other Securities that the Company and any other
Persons having rights to participate in such Shelf Underwritten Offering exceeds
the total number or dollar amount of such securities that can be included in
such Shelf Underwritten Offering without having an adverse effect on the price,
timing or distribution of the securities proposed to be included in such Shelf
Underwritten Offering, then there shall be included in such Shelf Underwritten
Offering the number or dollar amount of such securities that in the opinion of
such managing underwriter(s) can be sold without so adversely affecting such
offering, and such number of Registrable Securities and Other Securities shall
be allocated (i) if the applicable Registration Statement was filed pursuant to
Section 4.1, then in accordance with Section 4.1(c), and (ii) if the applicable
Shelf Registration Statement was filed pursuant to Section 4.2, then in
accordance with Section 4.2(b).
          Section 4.4. Lock-Up Agreements; Restrictions on the Company. Each
Holder agrees, in connection with any underwritten offering made pursuant to a
Registration Statement filed pursuant to this Article IV in which such Holder
has elected to include Registrable Securities, or which underwritten offering is
being effected by the Company for its own account, if requested (pursuant to a
written notice) by the managing underwriter(s) not to effect any public sale or
distribution of any common equity securities of the Company (or securities
convertible into or exchangeable or exercisable for such common equity
securities) (except as part of such underwritten offering) during the period
commencing 7 days prior to and continuing for not more than 90 days (or such
shorter period as the managing underwriter(s) may permit) after the date of the
Prospectus (or Prospectus supplement if the offering is made pursuant to a
“shelf” registration) pursuant to which such underwritten offering shall be
made; provided, that the Holders shall only be so bound so long as and to the
extent that any other stockholder having registration rights with respect to the
securities of the Company and each director and executive officer of the Company
is similarly bound.
          (b) In connection with any underwritten offering made pursuant to a
Registration Statement filed pursuant to this Article IV, the Company will not
effect any public sale or distribution of any common equity securities of the
Company (or securities convertible into or exchangeable or exercisable for such
common equity securities) for its own account (other than (x) a registration
statement (i) on Form S-4, Form S-8 or any successor forms thereto or (ii) filed
solely in connection with an exchange offer or any employee benefit or dividend
reinvestment plan or (y) pursuant to such underwritten offering), during the
period commencing 7 days prior to and continuing for not more than 90 days (or
such shorter period as the managing underwriter(s) may permit) after the date of
the Prospectus (or Prospectus supplement if the offering is made pursuant to a
“shelf” registration) pursuant to which such underwritten offering shall be
made.



--------------------------------------------------------------------------------



 



17

          Section 4.5. Registration Procedures. If and whenever the Company is
required to use its reasonable best efforts to effect the registration of any
Registrable Securities under the Securities Act as provided in Article IV, the
Company shall effect such registration to permit the sale of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof (to the extent not prohibited by applicable Law), and pursuant thereto
the Company shall cooperate in the sale of the securities and shall, as
expeditiously as possible:
          (a) Prepare and file with the SEC a Registration Statement or
Registration Statements on such form which shall be available for the sale of
the Registrable Securities by the Holders or the Company in accordance with the
intended method or methods of distribution thereof, and use its reasonable best
efforts to cause such Registration Statement to become effective and to remain
effective as provided herein; provided, however, that before filing a
Registration Statement or Prospectus or any amendments or supplements thereto
(including documents that would be incorporated or deemed to be incorporated
therein by reference), the Company shall furnish or otherwise make available to
the Selling Holders, their counsel and the managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the reasonable review and comment of such counsel, and such other
documents reasonably requested by such counsel, including any comment letter
from the SEC, and, if requested by such counsel, provide such counsel reasonable
opportunity to participate in the preparation of such Registration Statement and
each Prospectus included therein and such other opportunities to conduct a
reasonable investigation within the meaning of the Securities Act, including
reasonable access to the Company’s books and records, officers, accountants and
other advisors. The Company shall not file any such Registration Statement or
Prospectus or any amendments or supplements thereto (including such documents
that, upon filing, would be incorporated or deemed to be incorporated by
reference therein) with respect to a Demand Registration to which the Holders’
Representative, its counsel, or the managing underwriter(s), if any, shall
reasonably object, in writing, on a timely basis, unless, in the opinion of the
Company, such filing is necessary to comply with applicable Law.
          (b) Prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective during the period provided herein
and comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement; and cause the related Prospectus to be supplemented by any Prospectus
supplement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the securities covered by such
Registration Statement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act.
          (c) Notify each Selling Holder and the managing underwriter(s), if
any, promptly, and (if requested by any such Person) confirm such notice in
writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other Governmental Entity for amendments or
supplements to a Registration Statement or related Prospectus or for additional
information, (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose, (iv) if at any time the



--------------------------------------------------------------------------------



 



18

representations and warranties of the Company contained in any agreement
(including any underwriting agreement contemplated by Section 4.5(o) below)
cease to be true and correct, (v) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (vi) of the happening of any event that makes any statement made in
such Registration Statement or related Prospectus or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, not misleading, and that in the case of any Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
          (d) Use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement, or the lifting
of any suspension of the qualification (or exemption from qualification) of any
of the Registrable Securities for sale in any jurisdiction at the reasonably
earliest practical date.
          (e) If requested by the managing underwriter(s), if any, or the
Holders of a majority of the Registrable Securities being sold in connection
with an underwritten offering, promptly include in a Prospectus supplement or
post-effective amendment such information as the managing underwriter(s), if
any, or such Holders may reasonably request in order to permit the intended
method of distribution of such securities and make all required filings of such
Prospectus supplement or such post-effective amendment as soon as practicable
after the Company has received such request.
          (f) Furnish or make available to each Selling Holder, and each
managing underwriter, if any, without charge, such number of conformed copies of
the Registration Statement and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such Holder, counsel or managing underwriter(s)), and
such other documents, as such Holders or such managing underwriter(s) may
reasonably request, and upon request a copy of any and all transmittal letters
or other correspondence to or received from, the SEC or any other Governmental
Entity relating to such offering.
          (g) Deliver to each Selling Holder, and each managing underwriter, if
any, without charge, as many copies of the Prospectus or Prospectuses (including
each form of Prospectus) and each amendment or supplement thereto as such
Persons may reasonably request in connection with the distribution of the
Registrable Securities; and the Company, subject to the last paragraph of this
Section 4.5, hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the Selling Holders and the managing
underwriter(s), if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any such amendment or
supplement thereto.



--------------------------------------------------------------------------------



 



19

          (h) Prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the Selling
Holders, the managing underwriter(s), if any, and their respective counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of such jurisdictions within the United
States and the Commonwealth of Puerto Rico as any seller or managing
underwriter(s) reasonably requests in writing and to keep each such registration
or qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and to take any other
action that may be necessary or advisable to enable such Selling Holders to
consummate the disposition of such Registrable Securities in such jurisdiction;
provided, however, that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so qualified
or (ii) take any action that would subject it to general service of process in
any such jurisdiction where it is not then so subject.
          (i) Cooperate with the Selling Holders and the managing
underwriter(s), if any, to facilitate the timely preparation and delivery of
certificates (not bearing any legends) representing Registrable Securities to be
sold after receiving written representations from each Selling Holder that the
Registrable Securities represented by the certificates so delivered by such
Selling Holder will be transferred in accordance with the Registration
Statement, and enable such Registrable Securities to be in such denominations
and registered in such names as the managing underwriter(s), if any, or the
Selling Holders may request at least 4 Business Days prior to any sale of
Registrable Securities.
          (j) Use its reasonable best efforts to cause the Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other Governmental Entities within the United States or the
Commonwealth of Puerto Rico, except as may be required solely as a consequence
of the nature of such Selling Holder’s business, in which case the Company will
cooperate in all reasonable respects, at such Selling Holder’s expense, with the
filing of such Registration Statement and the granting of such approvals, as may
be necessary to enable the seller or sellers thereof or the managing
underwriter(s), if any, to consummate the disposition of such Registrable
Securities.
          (k) Upon the occurrence of any event contemplated by
Section 4.5(c)(ii), (c)(iii), (c)(iv), (c)(v) or (c)(vi) above, prepare a
supplement or post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the Selling Holders, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
          (l) Prior to the effective date of the Registration Statement relating
to the Registrable Securities, provide a CUSIP number for the Registrable
Securities.
          (m) Provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such Registration Statement from and
after a date not later than the effective date of such Registration Statement.



--------------------------------------------------------------------------------



 



20

          (n) Use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be authorized to be listed
on each national securities exchange on which similar securities issued by the
Company are then listed.
          (o) Enter into customary agreements (including an underwriting
agreement in form, scope and substance as is customary in underwritten
offerings) and take all such other actions reasonably requested by the Holders
of a majority of the Registrable Securities being sold in connection therewith
or by the managing underwriter(s), if any, in order to expedite or facilitate
the disposition of such Registrable Securities, and in connection therewith,
whether or not an underwriting agreement is entered into and whether or not the
registration is an underwritten registration, (i) make such representations and
warranties to the Selling Holders and the managing underwriter(s), if any, with
respect to the business of the Company and its subsidiaries, and the
Registration Statement, Prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in form, substance and
scope as are customarily made by issuers in underwritten offerings, and, if
true, confirm the same if and when requested, (ii) use its reasonable best
efforts to furnish to the Selling Holders of such Registrable Securities
opinions of counsel to the Company and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriter(s), if any, and counsels to the Selling Holders of the
Registrable Securities), addressed to each Selling Holder of Registrable
Securities and each of the managing underwriter(s), if any, covering the matters
customarily covered in opinions requested in underwritten offerings as may be
reasonably requested by such counsel and managing underwriter(s), (iii) use its
reasonable best efforts to obtain “cold comfort” letters and updates thereof
from the independent certified public accountants of the Company (and, if
necessary, any other independent certified public accountants of any Subsidiary
of the Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the
Registration Statement) who have certified the financial statements included in
such Registration Statement, addressed to each Selling Holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
managing underwriter(s), if any, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort” letters in
connection with underwritten offerings, (iv) if an underwriting agreement is
entered into, the same shall contain indemnification provisions and procedures
substantially to the effect set forth in Section 4.6 hereof with respect to all
parties to be indemnified pursuant to said Section except as otherwise agreed by
the Holders of a majority of the Registrable Securities being sold in connection
therewith and the managing underwriter(s) and (v) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith, their counsel and the
managing underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company. The above shall be done at each
closing under such underwriting or similar agreement, or as and to the extent
required thereunder.
          (p) Make available for inspection by a representative of the Selling
Holders, the managing underwriter(s), if any, and any attorneys or accountants
retained by such Selling Holders or managing underwriter(s) (collectively,
“Inspectors”), at the offices where normally



--------------------------------------------------------------------------------



 



21

kept, during reasonable business hours, all financial and other records,
pertinent corporate documents and properties of the Company and its Subsidiaries
(collectively, the “Records”), and cause the officers, directors and employees
of the Company and its Subsidiaries to supply all information in each case
reasonably requested by any such representative, managing underwriter(s),
attorney or accountant in connection with such Registration Statement, provided
that Records that the Company determines, in good faith, to be confidential and
which it notifies the Inspectors are confidential shall not be disclosed by the
Inspectors (and the Inspectors shall confirm their agreement in writing in
advance to the Company if the Company shall so request) unless (a) the
disclosure of such Records is necessary, in the judgment of the Company or the
Holders’ Representative, to avoid or correct a misstatement or omission in the
Registration Statement, (b) the release of such Records is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction after exhaustion
of all appeals therefrom or (c) the information in such Records was known to the
Inspectors on a non-confidential basis prior to its disclosure by the Company or
has been made generally available to the public. Each Selling Holder agrees that
it shall, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Company and allow the Company, at the
Company’s expense, to undertake appropriate action to prevent disclosure of the
Records deemed confidential. In the event that the Company is unsuccessful in
preventing the disclosure of such Records, such Selling Holder agrees that it
shall furnish only such portion of those Records which it is advised by counsel
is legally required and shall exercise all reasonable efforts, at the Company’s
expense, to obtain reliable assurance that confidential treatment will be
accorded to those Records.
          (q) In the case of an underwritten offering, cause its officers to use
their reasonable best efforts to support the marketing of the Registrable
Securities covered by the Registration Statement (including, without limitation,
by participation in “road shows”) taking into account the Company’s business
needs.
          (r) Otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC and any applicable national
securities exchange, and make available to its security holders, as soon as
reasonably practicable (but not more than 18 months) after the effective date of
the registration statement, an earnings statement which shall satisfy the
provisions of Section 11(a) of the Securities Act.
          The Company may require each Selling Holder to furnish to the Company
in writing such information required in connection with such registration
regarding such Selling Holder and the distribution of such Registrable
Securities as the Company may, from time to time, reasonably request in writing
and the Company may exclude from such registration the Registrable Securities of
any Selling Holder who unreasonably fails to furnish such information within a
reasonable time after receiving such request.
          Each Selling Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 4.5(c)(ii), (c)(iii), (c)(iv), (c)(v) or (c)(vi) hereof, such Holder
will forthwith discontinue disposition of such Registrable Securities covered by
such Registration Statement or Prospectus until such Holder’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 4.5(k)
hereof, or until it is advised in writing by the Company that the use of the
applicable Prospectus may be resumed,



--------------------------------------------------------------------------------



 



22

and has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus;
provided, however, that the Company shall extend the time periods under
Section 4.1 and Section 4.2 with respect to the length of time that the
effectiveness of a Registration Statement must be maintained by the amount of
time the Holder is required to discontinue disposition of such securities.
          Section 4.6. Indemnification.
     (a) Indemnification by the Company. The Company shall indemnify and hold
harmless, to the fullest extent permitted by Law, each Selling Holder whose
Registrable Securities are covered by a Registration Statement or Prospectus,
the officers, directors, partners (limited and general), members, managers,
shareholders, accountants, attorneys, agents and employees of each of them, each
Person who controls each such Selling Holder (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners (limited and general), members, managers, shareholders,
accountants, attorneys, agents and employees of each such controlling person,
each underwriter, if any, and each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) such
underwriter (collectively, “Holder Indemnitees”), from and against any and all
losses, claims, damages, liabilities, reasonable costs (including, without
limitation, costs of preparation and reasonable attorneys’ fees and any legal or
other fees or expenses incurred by such party in connection with any
investigation or Action), expenses, judgments, fines, penalties, charges and
amounts paid in settlement (collectively, “Losses”), as incurred, arising out of
or based upon any untrue statement (or alleged untrue statement) of a material
fact contained in any applicable Registration Statement (or in any preliminary
or final Prospectus contained therein, any document incorporated by reference
therein or free writing prospectus related thereto) or any other offering
circular, amendment of or supplement to any of the foregoing or other document
incident to any such registration, qualification, or compliance, or based on any
omission (or alleged omission) to state therein (in the case of a final or
preliminary Prospectus, in light of the circumstances under which they were
made) a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Company of the
Securities Act or of the Exchange Act in connection with any such registration,
qualification, or compliance; provided, that the Company will not be liable to a
Selling Holder or underwriter in any such case to the extent that any such Loss
arises out of or is based on any untrue statement or omission by such Selling
Holder or underwriter, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement (or in any preliminary or final Prospectus contained
therein, any document incorporated by reference therein or free writing
prospectus related thereto), offering circular, amendment of or supplement to
any of the foregoing or other document in reliance upon and in conformity with
written information furnished to the Company by such Selling Holder or
underwriter specifically for inclusion in such document. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of any Holder Indemnitee or any other Holder and shall survive the
transfer of such securities. The foregoing indemnity agreement is in addition to
any liability that the Company may otherwise have to each Holder Indemnitee.



--------------------------------------------------------------------------------



 



23

          (b) Indemnification by Selling Holders. In connection with any
Registration Statement in which a Selling Holder is participating by registering
Registrable Securities, such Selling Holder shall furnish to the Company in
writing such information as the Company reasonably requests specifically for use
in connection with any Registration Statement or Prospectus and agrees to
indemnify and hold harmless, to the fullest extent permitted by Law, severally
and not jointly, the Company, the officers and directors of the Company, and
each Person who controls the Company, and each underwriter, if any, and each
Person who controls such underwriter (collectively, “Company Indemnitees”), from
and against all Losses, as incurred, arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any such
Registration Statement (or in any preliminary or final Prospectus contained
therein, any document incorporated by reference therein or free writing
prospectus related thereto) or any other offering circular or any amendment of
or supplement to any of the foregoing or any other document incident to such
registration, or any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of a final or preliminary Prospectus, in light of the circumstances
under which they were made) not misleading, in each case solely to the extent
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Registration Statement (or in any preliminary or final
Prospectus contained therein, any document incorporated by reference therein or
free writing prospectus related thereto), offering circular, or any amendment of
or supplement to any of the foregoing or other document in reliance upon and in
conformity with written information furnished to the Company by such Selling
Holder expressly for inclusion in such document; and provided, however, that the
liability of each Selling Holder hereunder shall be limited to the net proceeds
received by such Selling Holder from the sale of Registrable Securities covered
by such Registration Statement.
          (c) Conduct of Indemnification Proceedings. If any Person shall be
entitled to indemnity hereunder (an “indemnified party”), such indemnified party
shall give prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any Action with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been actually
prejudiced by such delay or failure. The indemnifying party shall have the
right, exercisable by giving written notice to an indemnified party promptly
after the receipt of written notice from such indemnified party of such claim or
Action, to assume, at the indemnifying party’s expense, the defense of any such
Action, with counsel reasonably satisfactory to such indemnified party;
provided, however, that an indemnified party shall have the right to employ
separate counsel in any such Action and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of such
indemnified party unless: (i) the indemnifying party agrees to pay such fees and
expenses; (ii) the indemnifying party fails promptly to assume, or in the event
of a conflict of interest cannot assume, the defense of such Action or fails to
employ counsel reasonably satisfactory to such indemnified party, in which case
the indemnified party shall also have the right to employ counsel and to assume
the defense of such Action; or (iii) in the indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such Action; provided, further, however, that
the indemnifying party shall not, in connection with any one such Action or
separate but substantially similar or related Actions in the same jurisdiction,
arising out of the same general allegations or



--------------------------------------------------------------------------------



 



24

circumstances, be liable for the fees and expenses of more than one firm of
attorneys (together with appropriate local counsel) at any time for all of the
indemnified parties, or for fees and expenses that are not reasonable. Whether
or not such defense is assumed by the indemnifying party, such indemnified party
will not be subject to any liability for any settlement made without its consent
(but such consent will not be unreasonably withheld or delayed). The
indemnifying party shall not consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
all claimants or plaintiffs to such indemnified party of a release, in form and
substance reasonably satisfactory to the indemnified party, from all liability
in respect of such claim or litigation.
          (d) Contribution. (i) If the indemnification provided for in this
Section 4.6 is unavailable to an indemnified party in respect of any Losses
(other than in accordance with its terms), then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such Losses, in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the actions, statements or omissions that resulted in
such Losses as well as any other relevant equitable considerations. The relative
fault of such indemnifying party, on the one hand, and indemnified party, on the
other hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
taken by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent any such action, statement or
omission.
     (ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.6(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding anything to the contrary contained in this Section 4.6(d), an
indemnifying party that is a Selling Holder shall not be required to contribute
any amount in excess of the amount by which the net proceeds from the sale of
the Registrable Securities sold by such indemnifying party exceeds the amount of
any damages that such indemnifying party has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
          Section 4.7. Rule 144; Rule 144A. The Company covenants that it will
file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder (or, if
the Company is not required to file such reports, it will, upon the request of
any Holder, make publicly available other information so long as necessary to
permit sales pursuant to Rule 144 or 144A under the Securities Act), and it will
take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 or 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time, or (ii)



--------------------------------------------------------------------------------



 



25

any similar rule or regulation hereafter adopted by the SEC. Upon the request of
any Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.
          Section 4.8. Underwritten Registrations. If any Demand Registration is
an underwritten offering, the Holders’ Representative shall have the right to
select the investment banker or investment bankers and managers to administer
the offering, subject to approval by the Company, not to be unreasonably
withheld. The Company shall have the right to select the investment banker or
investment bankers and managers to administer any incidental or piggyback
registration.
          (b) No Person may participate in any underwritten registration
hereunder unless such Person (i) agrees to sell the Registrable Securities or
Other Securities it desires to have covered by the registration on the basis
provided in any underwriting arrangements in customary form and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements, provided that such Person shall not be required to make any
representations or warranties other than those related to title and ownership of
shares and as to the accuracy and completeness of statements made in a
Registration Statement, Prospectus, offering circular, or other document in
reliance upon and in conformity with written information furnished to the
Company or the managing underwriter(s) by such Person and provided further, that
such Person’s liability in respect of such representations and warranties shall
not exceed such Person’s net proceeds from the offering.
          Section 4.9. Registration Expenses. The Company shall pay all
reasonable fees and expenses incident to the performance of or compliance with
its obligations under this Article IV, including (i) all registration and filing
fees (including fees and expenses (A) with respect to filings required to be
made with all applicable securities exchanges and/or the National Association of
Securities Dealers, Inc. and (B) of compliance with securities or Blue Sky laws
including any fees and disbursements of counsel for the underwriter(s) in
connection with Blue Sky qualifications of the Registrable Securities pursuant
to Section 4.5(h)), (ii) printing expenses (including expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company and of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriter(s), if any, or by the
Holders of a majority of the Registrable Securities included in any Registration
Statement), (iii) messenger, telephone and delivery expenses of the Company,
(iv) fees and disbursements of counsel for the Company, (v) expenses of the
Company incurred in connection with any road show, (vi) reasonable fees and
disbursements of all independent certified public accountants (including,
without limitation, the expenses of any “cold comfort” letters required by this
Agreement) and any other persons, including special experts retained by the
Company, (vii) fees and disbursements of counsel for one law firm chosen by
Selling Holders holding a majority of the Registrable Securities covered by the
applicable Registration Statement, and (viii) other reasonable out-of-pocket
expenses of Selling Holders. In addition, the Company shall bear all of its
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
securities to be registered on any securities exchange on which similar
securities issued by the



--------------------------------------------------------------------------------



 



26

Company are then listed and rating agency fees and the fees and expenses of any
Person, including special experts, retained by the Company.
          Section 4.10. Other Agreements. The Company covenants and agrees that,
so long as Holdings holds any Registrable Securities in respect of which any
registration rights provided for in this Article IV remain in effect, the
Company will not, directly or indirectly, grant to any Person or agree to or
otherwise become obligated in respect of (a) rights of registration in the
nature or substantially in the nature of those set forth in this Article IV that
would have priority over the Registrable Securities with respect to the
inclusion of such securities in any registration or (b) rights of registration
in the nature or substantially in the nature of those set forth in this
Article IV that would be pari passu with the Registrable Securities with respect
to the inclusion of such securities in any registration, without the prior
written consent of Holdings.
          Section 4.11. Securities Held by the Company or its Subsidiaries.
Whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, in the event that the Company or
any of its Subsidiaries holds Registrable Securities, such Registrable
Securities shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.
ARTICLE V
MISCELLANEOUS
          Section 5.1. Conflicting Agreements. Each party represents and
warrants that it has not granted and is not a party to any proxy, voting trust
or other agreement that is inconsistent with or conflicts with any provision of
this Agreement.
          Section 5.2. Termination. Except as otherwise provided in this
Agreement, this Agreement and the rights and obligations of the parties
hereunder shall terminate upon the earlier to occur of (i) completion of a
Qualifying Transaction or of a Going Private Transaction effected in accordance
with Section 2.1 and (ii) the first date on which Holdings no longer
Beneficially Owns Voting Securities representing at least 5% of the Total Voting
Power, provided, however, that the provisions of Articles I, IV and V shall
continue in effect, with respect to any Holder, for so long as such Holder
Beneficially Owns any Registrable Securities. Nothing in this Section 5.2 shall
be deemed to release any party from any liability for any willful and material
breach of this Agreement occurring prior to the termination hereof.
          Section 5.3. Notice of Dilution; Certain Calculations. If at any time
or from time to time the Company becomes aware of any event that has caused, or
which could reasonably be expected to cause, Holdings’ Beneficial Ownership of
Voting Securities to decrease below a majority of the Total Voting Power, such
as receipt of an option holder’s notice to exercise such option(s), the Company
shall promptly (but in no event more than 5 Business Days thereafter) notify
Holdings thereof.
          (b) For purposes of this Agreement, all determinations of the amount
of outstanding Voting Securities shall be based on information set forth in the
most recent quarterly



--------------------------------------------------------------------------------



 



27

or annual report, and any current report subsequent thereto, filed by the
Company with the SEC, unless the Company shall have updated such information by
delivery of written notice to Holdings.
          (c) For purposes of calculating the number of outstanding shares of
Common Stock or Voting Securities and the number of shares of Common Stock or
Voting Securities Beneficially Owned by Holdings as of any date, any shares of
Common Stock or Voting Securities held in the Company’s treasury or belonging to
any Subsidiaries of the Company which are not entitled to be voted or counted
for purposes of determining the presence of a quorum pursuant to Section 5.14(C)
of the Puerto Rico General Corporations Law (or any successor statute (the
“PRGCL”)) shall be disregarded.
          Section 5.4. Amendment and Waiver. This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the Company and
Holdings (or, in the case of an amendment of any provision of Article IV and any
related definitions contained in Article I at any time when Holdings is not the
sole Holder, signed on behalf of each of (i) the Company and (ii) the Holders of
a majority of the aggregate number of Registrable Securities then held by all
Holders). Any party hereto may waive any right of such party hereunder by an
instrument in writing signed by such party and delivered to the other parties
(or, in the case of a waiver of any rights of the Holders under Article IV at
any time when Holdings is not the sole Holder, by an instrument in writing
signed by the Holders of a majority of the aggregate number of Registrable
Securities then held by all Holders and delivered to the Company and the
Holders’ Representative). The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.
          Section 5.5. Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.
          Section 5.6. Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement and the SPA, together with the several agreements and
other documents and instruments referred to herein or therein or annexed hereto
or thereto, embody the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, that may have related to the subject matter hereof in any way.
          Section 5.7. Successors and Assigns. Neither this Agreement nor any
right or obligation hereunder is assignable in whole or in part by any party
without the prior written consent of the other party hereto, provided that
Holdings may transfer its rights and obligations, in whole or in part, (i) to
any of its Affiliates and (ii) under Article IV to any Transferee (and any
Transferee may transfer such rights and obligations to any subsequent
Transferee) without the prior written consent of the Company. Any assignment
pursuant to clause (ii) of this Section 5.7 shall be effective upon receipt by
the Company of (x) written notice from the transferring Holder stating the name
and address of any Transferee and identifying the number of Registrable
Securities with respect to which the rights under this Agreement are being
transferred and the



--------------------------------------------------------------------------------



 



28

nature of the rights so transferred and (y) a written agreement in substantially
the form attached as Exhibit A hereto from such Transferee to be bound by the
applicable terms of this Agreement.
          Section 5.8. Counterparts; Execution by Facsimile Signature. This
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one instrument. This
Agreement may be executed by facsimile signature(s).
          Section 5.9. Remedies. Each party hereto acknowledges that monetary
damages would not be an adequate remedy in the event that any of the covenants
or agreements in this Agreement is not performed in accordance with its terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach or threatened breach and
enforcing specifically the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.
          (b) The Company agrees that no recourse under this Agreement or any of
the transactions contemplated hereby shall be had against any (x) former,
current or future director, officer, employee, partner (limited or general),
member, manager, shareholder, Affiliate or controlling Person of Holdings or
(y) former, current or future director, officer, employee, partner (limited or
general), member, manager, shareholder, Affiliate or controlling Person of any
partner (limited or general), member, manager, shareholder, Affiliate or
controlling Person of Holdings (the persons referred to in clauses (x) and
(y) being the “Holdings Related Parties”) whether by the enforcement of any
assessment or by any legal or equitable proceeding, or by virtue of any Law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any of the Holdings
Related Parties, as such, for any obligation of Holdings under this Agreement or
any of the transactions contemplated hereby or for any claim based on, in
respect of or by reason of such obligations or transactions.
          (c) All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.
          Section 5.10. Notices. All notices required or permitted hereunder
shall be in writing and shall be deemed effectively given (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed facsimile if
sent during normal business hours of the recipient, if not, then on the next
Business Day or (iii) one Business Day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the addresses set
forth below or such other address or facsimile number as a party may from time
to time specify by notice to the other parties hereto:



--------------------------------------------------------------------------------



 



29

If to the Company:
Doral Financial Corporation
1451 Franklin D. Roosevelt Avenue
San Juan, Puerto Rico 00920
Telephone: (787) 474-6381
Fax: (787) 474-6817

Attn:   Glen Wakeman
Enrique Ubarri

with a copy (which shall not constitute notice) to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, N.Y. 10006
Telephone: (212) 225-2000
Fax: (212) 225-3999

Attn:   Victor Lewkow
Jaime El Koury
Francisco Cestero

If to Holdings:
Doral Holdings Delaware, LLC
c/o Bear Stearns Merchant Banking
383 Madison Avenue
New York, NY 10179
Telephone: (212) 272-2000
Fax: (212) 881-9516

Attn:   David E. King
Robert Juneja

with a copy (which shall not constitute notice) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, N.Y. 10017
Telephone: (212) 455-2000
Fax: (212) 455-2502

Attn:   Lee Meyerson
Ellen Patterson

and
Kirkland & Ellis LLP
153 East 53rd Street
New York, N.Y. 10022



--------------------------------------------------------------------------------



 



30

Telephone: (212) 446-4800
Fax: (212) 446-4900
Attn: Michael T. Edsall
          Section 5.11. Governing Law; Consent to Jurisdiction. This Agreement
shall be governed in all respects by the laws of the State of New York, except
to the extent required by mandatory provisions of the PRGCL.
          (b) Each of the parties hereto hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction and venue of the United States
District Court for the Southern District of New York and in the courts hearing
appeals therefrom unless no basis for federal jurisdiction exists, in which
event each party hereto irrevocably consents to the exclusive jurisdiction and
venue of the Supreme Court of the State of New York, New York County, and the
courts hearing appeals therefrom, for any action, suit or proceeding arising out
of or relating to this Agreement and the transactions contemplated hereby. Each
of the parties hereto irrevocably and unconditionally waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any such
action, suit or proceeding, any claim that is not personally subject to the
jurisdiction of the aforesaid courts for any reason, other than the failure to
serve process in accordance with this Section 5.11, that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and to the fullest extent permitted by applicable Law, that the
action, suit or proceeding in any such court is brought in an inconvenient
forum, that the venue of such action, suit or proceeding is improper, or that
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts and further irrevocably waives, to the fullest extent permitted by
applicable Law, the benefit of any defense that would hinder, fetter or delay
the levy, execution or collection of any amount to which the party is entitled
pursuant to the final judgment of any court having jurisdiction. Each of the
parties hereto expressly acknowledges that the foregoing waivers are intended to
be irrevocable under the laws of the State of New York and of the United States
of America; provided, that consent by the parties hereto to jurisdiction and
service contained in this Section 5.11 is solely for the purpose referred to in
this Section 5.11 and shall not be deemed to be a general submission to said
courts or in the State of New York other than for such purpose.
          (c) The Company hereby irrevocably designates Doral Bank, FSB, located
at 387 Park Avenue South, New York, New York 10016-8810, Attention: Paul Mak (in
such capacity, the “Company Process Agent”) its designee, appointee and agent to
receive, for and on its behalf, service of process in such jurisdiction in any
action, suit or proceeding arising out of or relating to this Agreement and such
service shall be deemed complete upon delivery thereof to the Company Process
Agent; provided, that in the case of any such service upon the Company Process
Agent, the party effecting such service shall also deliver a copy thereof to the
Company in the manner provided in Section 5.10. In addition, each of the parties
hereto irrevocably consents to the service of process out of any of the
aforementioned courts in any such action, suit or proceeding by the mailing of
copies thereof by registered mail, postage prepaid, to such party at its address
specified pursuant to Section 5.10, such service of process to be effective upon
acknowledgment of receipt of such registered mail.



--------------------------------------------------------------------------------



 



31

          (d) Each of the parties hereto hereby irrevocably and unconditionally
waives trial by jury in any legal action or proceeding in relation to this
Agreement and for any counterclaim therein.



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have executed this
Securityholders and Registration Rights Agreement as of the date first written
above.

            DORAL FINANCIAL CORPORATION
      By:   /s/ Glen R. Wakeman       Name:   Glen R. Wakeman       Title:  
Chief Executive Officer       DORAL HOLDINGS DELAWARE, LLC
      By:   /s/ David E. King       Name:   David E. King       Title:  
Director    

[Securityholders and Registration Rights Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
JOINDER
          By execution of this Joinder, the undersigned agrees to become a party
to Article IV (and any related provisions of Articles I and V) of that certain
Securityholders and Registration Rights Agreement, dated as of July 19, 2007
(the “Agreement”), between Doral Financial Corporation and Doral Holdings
Delaware, LLC. By execution of this Joinder, the undersigned shall have all the
rights, and shall observe all the obligations of a Holder (as defined in the
Agreement) contained in such specified provisions.

             
Name:
           
 
           
 
            Address for Notices:       With Copies to:
 
           
 
                     
 
                     
 
                     
 
                     
 
                     
 
           
 
           
Signature:
           
 
           
Date:
           
 
           

